Order entered April 24, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00470-CV

JOHN DOE I, INDIVIDUALLY AND AS NEXT FRIEND OF JOHN DOE II, A MINOR,
                             Appellants

                                             V.

    RIPLEY ENTERTAINMENT, INC. AND JIM PATTISON U.S.A., INC., Appellees

                     On Appeal from the 44th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-15-07174

                                         ORDER
       Before the Court is appellees’ April 22, 2019 unopposed motion for an extension of time

to file their brief. We GRANT the motion and extend the time to May 6, 2019.


                                                    /s/   ERIN A. NOWELL
                                                          JUSTICE